Citation Nr: 0618971	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  05-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a thyroid 
disability, to include as secondary to exposure to chemicals.

3.  Entitlement to service connection for a left eye 
disability, to include as secondary to a thyroid condition.  

4.  Entitlement to service connection for an Arnold-Chiari 
defect, to include as secondary to a thyroid condition.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to October 1985. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims seeking 
entitlement to service connection for a left foot condition, 
a thyroid condition, an exophthalmic left eye, and an Arnold-
Chiari defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the veteran was afforded an informal conference with 
a decision review officer in July 2005, she had initially 
indicated in her Substantive Appeal that she wished to have a 
Board hearing at a local VA office before a member of the 
Board.  In a statement received in May 2006, the veteran's 
representative clarified that the veteran still wished to 
have a BVA Travel Board hearing at the local office.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge of the Board at the St. Louis, 
Missouri Regional Office. 

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



